DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14,
There is a lack of antecedent basis for the phrase “the number of bubbles” as there is no previous recitation of bubbles in the crystallized glass.
Regarding claims 2-13 and 15-19,
Claims 2-19 are rendered indefinite due to their dependency on claims 1 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al. (US 2016/0280589 A1) or in alternate Beall in view of Amma et al. (US 2018/0141851 A1).
Regarding claims 1, 3-11, 14, and 16-19,
Beall teaches transparent glass-based material comprising a crystalline phase (a crystallized glass) (Beall: abstract). The glass has a visible-light transmittance of at least about 88%/mm and preferably greater than about 94% (Beall: par. 0040 and Table 4). It is noted that the phrase requiring the visible-light transmittance to be measured at 0.7 mm thickness, this is a functional limitation of measuring the property. The thickness of the glass material may be from about 100 µm to about 1 mm  which overlaps with the functional measurement at 0.7 mm and the claimed range of 0.4 mm to 0.8 mm (Beall: par. 0068 and claim 10). One of ordinary skill in the art would expect the lower thickness embodiments of Beall, such as a thickness of 0.7 mm, would also meet the transmittance as paragraph [0040] plainly states the embodiments may exhibit the claimed transmittance.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. The glass-based composition may comprise an amount of SnO2 (Beall: par. 0031).
The glass-based material may comprise a crystalline phase having a volume fraction of from 10% to about 98% which overlaps with the claimed ranges of 30% or more, 50%-90%, and 60%-85% (Beall: par. 0006 and claim 11). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. The crystalline phase may include “LAS” crystals such as β-spodumene crystals and petalite and may additionally further include crystals such as lithium disilicate such as required by claims 4-5 (Beall: par. 0038).
Beall is silent towards the presence of bubbles within the crystallized glass material and is thus silent towards a number of bubbles having a major-axis length of 10 µm-50 µm is 3 less per 10 cm3 or a major-axis length of 10 µm-50 µm is 1 or less per 10 cm3 or bubbles having a major-axis length exceeding 50 µm is 1 or less per 10 cm3 or zero per 10 cm3. Thus, one of ordinary skill in the art would appreciate that the number of bubbles would be zero which satisfies the claimed conditions.
Alternately, Amma teaches optical glass with a thickness ranging from 0.1 to 2.0 mm (Amma: abstract; par. 0029) which overlaps with the thickness range of Beall which states the glass can be formed into various shape and dimensions (Beall: par. 0068). The glass may have overlapping oxide compositions and compositional proportions to that of Beall (Amma: par. 0041-0070 and Beall: par. 0031-0035). Amma further teaches that residual bubbles of the optical glass may be controlled when molding the glass into shape wherein the bubbles preferably have the shape of a sphere with a size of 20 µm or less (which overlaps with the claimed ranges of 10-50 µm and may even be smaller than the claimed ranges meaning the number of bubbles with the claimed dimensions may be zero) to improve the strength of the glass (Amma: par. 0072-0074). The bubbles may then have a major-axis length of less than 10 µm given the range and the shape of the bubbles may be a sphere resulting in zero bubbles having a major-axis length of 10-50 µm or greater than 50 µm which satisfies the claimed amounts in the given area.
Beall and Amma are in the corresponding field of optical glass components. Therefore, it would have been obvious to one of ordinary skill in the art to manufacture the glass-based material of Beall into an article having the claimed number of bubbles in a given area as required by the claims to improve the strength of the glass as taught by Amma.
Regarding claims 2 and 15,
Beall and Amma teach the crystallized glass required by claims 1 and 14. Beall further teaches the glass-based material may further comprise, in terms of mol%, about 55 mol% to about 75 mol% of SiO2 (within the claimed range of 40-80%); about 10 mol% to about 20 mol% of Al2O3 (which is within the claimed range of 2-20%); about 0 mol% to about 8 mol% of Li2O (which is considered to overlap with the claimed endpoint of 10% given “about” extends the range slightly); and about 0 mol% to about 0.5 mol% of SnO2 (which overlaps with the claimed 0.1 to 3%) (Beall: par. 0031-0033). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claim 12,
Beall and Amma teach the crystallized glass required by claim 1. Beall does not show or detail any presence of Fe components in the glass compositions and therefore may be considered to not have Fe components in the glass which satisfies the 200 ppm or less requirement.

Claims 2, 13, and 15, with 2 and 15 rejected in alternate, are rejected under 35 U.S.C. 103 as being unpatentable over Beall in view of Amma and in further view of Ogawa et al. (US 2015/026733 A1).
Regarding claims 2, 13, and 15,
Beall and Amma teach the crystallized glass required by claims 1 and 14. Beall further teaches the glass-based material may further comprise, in terms of mol%, about 55 mol% to about 75 mol% of SiO2 (within the claimed range of 40-80%); about 10 mol% to about 20 mol% of Al2O3 (which is within the claimed range of 2-20%); about 0 mol% to about 8 mol% of Li2O (which is considered to overlap with the claimed endpoint of 10% given “about” extends the range slightly); and about 0 mol% to about 0.5 mol% of SnO2 (which overlaps with the claimed 0.1 to 3%) (Beall: par. 0031-0033). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
However, Beall and Amma do not explicitly teach the claimed proportions of Li2O for claims 2, 13, and 15 and Al2O3 for claim 13.
Ogawa teaches Li2O-Al2O3-SiO2 based crystallized glass using SnO2 (crystallized glass) which has a visible-light transmittance of greater than 88% (Ogawa: abstract; Table 1). Ogawa teaches the claimed oxide compositions and details ranges in terms of mass% for each oxide component and advantages for the prescribed ranges (Ogawa: par. 0045-0057). Al2O3 is preferably, in terms of mass%, 10% or more and 21% which can diminish coloration, improve thermal impact resistance and chemical durability (Ogawa: par. 0046). Li-2O is preferably, in terms of mass percent from 1% to 10% and influences crystallinity and lowers the viscosity of the glass to improve glass melting ability and forming ability (Ogawa: par. 0047). When converted into mol% the claimed proportions using the molecular weights and proportions overlap with the claimed mol% ranges of claims 2, 13, and 15 for Al2O3 and Li2O. For example, an embodiment of Ogawa may be 69.5 mass% of SiO2, 10 mass% of Al2O3, 10 mass% of Li2O, 10 mass% of Na2O, and 0.50 mass% of SnO2 which converts to 65.94 mol% of SiO2, 5.59 mol% of Al2O3, 19.08 mol% of Li2O, and 0.19 mol% of SnO2 resulting in the mol% of Al2O3 and Li2O being within the claimed proportions meaning the mass% ranges overlap with the claimed proportions when converted to mol%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Beall and Ogawa are in the corresponding field of crystallized glass. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the content of Al2O3 and Li2O in the glass-based composition of Beall to provide for a balance of improved properties such as diminish of coloration, improvement of thermal impact resistance and chemical durability and improved crystallinity and glass melting ability and forming ability as taught by Ogawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783